117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL RAILROAD PASSENGER CORPORATION, et al., Plaintiffs-Appellees,v.BPJ INTERNATIONAL, et al., Defendants,andIT CORPORATION, Routh Transportation and William H.Hutchison, Inc.;  Zeno Enterprises, Inc.,;  Textile Rubberand Chemical Company;  Benjamin Moore;  and Harshaw-FiltrolPartnership, Defendant-Appellants,andCITIES OF BELL, El Monte, Huntington Park, Maywood,Montebello, Monterey Park, Paramount, Rosemead,San Gabriel, Sierra Madre, Southgate,South Pasadena and TempleCity, Intervenors-Appellants.
No. 95-56734.
United States Court of Appeals, Ninth Circuit.
July 9, 1997.

Appeal from the United States District Court for the Central District of California, CV 92-2818 WMB, CV 92-4772 WMB, CV 92-4794 WMB, CV 93-0810 WMB, CV 94-2861 WMB, CV 95-2050 WMB;  Wm. Matthew Byrne, Jr., District Judge, Presiding.
Before GOODWIN, FERGUSON and TASHIMA, Circuit Judges.
MEMORANDUM*
Plaintiffs' claims for joint and several liability for their entire response costs under CERCLA are governed by The Pinal Creek Group v. Newmont Mining Corp., No. 96-16334, slip op. 7699 (9th Cir.  July 2, 1997).  Consequently, the motions to dismiss those claims, or for summary judgment, should have been granted.
Therefore, the district court's orders of May 10, 1995, August 29, 1995, and September 7, 1995, certified for appeal under 28 U.S.C. § 1292(b), are reversed.  These cases are remanded for further proceedings consistent with our opinion in Pinal Creek.
REVERSED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by Ninth Cir.R. 36-3